Citation Nr: 0306976	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative discospondylosis of the lumbar spine 
from March 1, 1998 to October 30, 2000. 

3.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative discospondylosis of the lumbar spine 
from October 31, 2000.  

4.  Entitlement to compensable disability evaluation for 
callus of the left hand.  

5.  Entitlement to a compensable disability evaluation for 
hematuria.

6.  Entitlement to service connection for bilateral hearing 
loss.  

(The issue of entitlement to a disability evaluation in 
excess of zero percent for a right knee injury will be the 
subject of a later decision.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979 and from February 1981 to February 1998.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in March 2000 
of the Department of Veterans Affairs (VA) Regional Offices 
in Manila, Philippines, which granted service connection for 
hemorrhoids rated as 10 percent disabling, degenerative 
discospondylosis of the lumbar spine rated as 10 percent 
disabling, callus of the left hand rated as zero percent 
disabling, and hematuria rated as zero percent disabling.  
The March 2000 rating decision denied entitlement to service 
connection for hearing loss.  

In September 2000, this matter was transferred to the RO in 
Newark, New Jersey.  

A February 2002 rating decision assigned a 40 percent rating 
to the degenerative discospondylosis of the lumbar spine 
effective October 31, 2000. 

In September 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The veteran is seeking service connection for hepatitis C, a 
left knee disability secondary to the service-connected right 
knee disability, and tinnitus.  These claims are referred to 
the RO for appropriate action.

The Board is undertaking additional development with respect 
to the issue of entitlement to a disability evaluation in 
excess of zero percent for a right knee injury pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The service-connected hemorrhoids are principally 
manifested by complaints of pain, intermittent bleeding, and 
slight tenderness; there is no objective evidence of 
persistent bleeding, secondary anemia or fissures.

2.  From March 1, 1998 to October 30, 2000, the service-
connected degenerative discospondylosis of the lumbar spine 
is principally manifested by complaints of pain and painful 
motion and findings of minimal discospondylosis.    

3.  From October 31, 2000, the service-connected degenerative 
discospondylosis of the lumbar spine is principally 
manifested by complaints of pain and severe limitation of 
motion.  

4.  The revised rating criteria for skin disorders under 
38 C.F.R. § 4.118 are more favorable to the veteran's claim.    

5.  Prior to and after August 30, 2002, the callus of the 
left hand is principally manifested by a .2 by .2 centimeter 
hyperkeratotic papule on the palmer side of the left third 
finger; there is no evidence of pain or tenderness upon 
objective demonstration or evidence of limitation of function 
of the left hand.   

7.  The condition listed as hematuria is manifested by a 
history of blood in the ejaculate, last occurring in 2000; 
medical management is not required and no impairment of 
function is shown.

8.  The veteran does not have bilateral hearing loss 
disability, as defined by VA regulations. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002). 

2.  From March 1, 1998 to October 30, 2000, the criteria for 
a disability evaluation in excess of 10 percent for 
degenerative discospondylosis of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (2002).

3.  From October 31, 2000, the criteria for a disability 
evaluation in excess of 40 percent for degenerative 
discospondylosis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (2002).

4.  Prior to and from August 30, 2002, the criteria for a 
disability evaluation in excess of zero percent for the 
service-connected callus of the left hand have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7803 
(in effect prior to August 30, 2002), 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002), 67 Fed. Reg. 49,596, 49599 (July 
21, 2002) (to be codified at 38 C.F.R. § 4.118).

5.  The criteria for a compensable evaluation for hematuria 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 
4.115a, Diagnostic Code 7599-7525 (2002). 

6.  Hearing loss disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran was afforded VA examinations in 
1998, 2000, and 2001 to determine the nature and extent of 
the service-connected hemorrhoids, low back disability, 
hematuria, and callus of the left hand.  The veteran was also 
afforded audiometric evaluations to determine if he currently 
has hearing loss.  Pertinent VA treatment records were 
obtained.  The veteran was afforded a hearing before the 
Board in September 2002.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claim.  In a letter dated in March 2001, the RO notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  In a 
January 2003 letter, the Board notified the veteran of the 
revised provisions of the rating criteria for skin disorders 
and disc disease, and gave the veteran another opportunity to 
submit additional evidence and argument.  The Board finds 
that the VA notified the veteran and the veteran's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2002).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).  



Rating Criteria for back disabilities

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; A 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note 1.  

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 2.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note 3.


Rating Criteria for hemorrhoids

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).

Rating Criteria for skin disorders

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 

Before August 30, 2002, the Schedule read as follows:

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

From August 30, 2002, the Schedule reads as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 
percent disabling; area or areas exceeding 72 square inches 
(465 sq. cm.) are rated as 30 percent disabling; area or 
areas exceeding 12 square inches (77 sq. cm.) are rated as 20 
percent disabling; and area or areas exceeding 6 square 
inches (39 sq. cm.) are rated as 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Rating Criteria for hematuria 

This condition is not listed in the Rating Schedule, and is 
rated by analogy to a listed disability with similar symptoms 
and anatomical localization.  38 C.F.R. § 4.20 (2002).  Since 
the 2001 VA examiner speculated that the hematospermia was 
probably due to prostatitis or vasculitis, and other medical 
evidence rules out prostatitis, the condition will be rated 
by analogy to epididymo-orchitis, Diagnostic Code 7525 
(2002).  The epididymes and seminal vesicles are in the 
anatomical tract of the ejaculate.  Diagnostic Code 7525 
provides that the condition be rated as urinary tract 
infection.

A urinary tract infection requiring long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management warrants an evaluation of 10 percent.  A 
urinary tract infection with recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants an evaluation of 30 percent.  38 C.F.R. § 4.115a. 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to a disability evaluation in excess of zero 
percent for hemorrhoids

The RO assigned a 10 percent evaluation to the veteran's 
service-connected hemorrhoids under the provisions of 
Diagnostic Code 7336, pertaining to external and internal 
hemorrhoids. 

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 10 percent for the 
service-connected hemorrhoids under Diagnostic Code 7336.

Under Diagnostic Code 7336, a 20 percent disability 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336.  

The medical evidence of record establishes that upon VA 
examination in July 1998, there were findings of skin tags.  
There was no evidence of masses.  Grade II and III 
hemorrhoids were detected.  A December 2000 VA examination 
report indicates that occasionally, the veteran saw blood 
during bowel movements and sometimes a small fingertip-sized 
lump came out of the side of the anus during a bowel 
movement.  He also had itching in the rectal area but it was 
not painful.  It was noted that the hemorrhoid did not affect 
the veteran's physical activity.  It was noted that with 
diet, hydration and hemorrhoidal cream, the hemorrhoid did 
not bother him lately.  It was further noted that the veteran 
had not had bleeding for awhile and he did not have a history 
of anemia in the past.  His bowel movements were regular and 
he denied incontinence.  He never received any surgical 
treatment.  Examination revealed that the external anus was 
normal.  There was no evidence of incontinence or anal 
fissure.  Digital exam revealed a pea sized, non-thrombosed 
slightly tender lump that was palpable in the nine o'clock 
position of the inside anal canal.  There was no blood on 
examination.  Size of the rectum and anal sphincter tone was 
normal.   The rest of the examination was normal.  The 
diagnosis was internal hemorrhoids, not thrombosed.   

The medical evidence of record shows that the veteran has 
intermittent hemorrhoids with intermittent bleeding, pain, 
skin tags, and tenderness.  However, there is no medical 
evidence of persistent bleeding with secondary anemia or 
fissures.  The December 2000 VA examination report 
specifically notes that there was no evidence of anal 
fissures and the veteran did not have significant anemia.  
Blood tests performed in June 1998 did not revealed anemia.  
Thus, a disability evaluation in excess of 10 percent is not 
warranted for hemorrhoids under Diagnostic Code 7336.    

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.

Entitlement to a disability evaluation in excess of 40 
percent for degenerative discospondylosis of the lumbar spine

The RO has rated the veteran's service-connected degenerative 
discospondylosis of the lumbar spine as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 from March 1, 
1998 to October 30, 2000, and as 40 percent disabling from 
October 31, 2000.   

Thus, the Board will analyze whether the veteran is entitled 
to a disability evaluation in excess of 10 percent for the 
service-connected degenerative discospondylosis of the lumbar 
spine from March 1, 1998 to October 30, 2000, and whether the 
veteran is entitled to a disability evaluation in excess of 
40 percent from October 31, 2000.  See Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999) (the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period).  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected degenerative 
discospondylosis of the lumbar spine from March 1, 1998 to 
October 30, 2000

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the degenerative discospondylosis of 
the lumbar spine under Diagnostic Code 5292 from March 1, 
1998 to October 30, 2000.

The medical evidence for this time period demonstrates that 
the degenerative discospondylosis of the lumbar spine was 
productive of slight or minimal disability.  A June 1998 VA 
examination report indicates that the veteran reported having 
low back pain.  The Board notes that the low back apparently 
was not examined.  A June 1998 VA neurological examination 
report indicates that the veteran reported that since 1996, 
he has had on and off low back pain without radicular pain 
and this pain was precipitated by lying prone, or sitting for 
a long time.  Neurological examination revealed that the 
veteran's motor and sensory functions were intact.  There 
were no pathological reflexes.  The assessment was low back 
pain by history.  X-ray examination revealed minimal or early 
changes of degenerative discospondylosis of the lumbar spine.  
The 10 percent evaluation is based upon the evidence of 
degenerative discospondylosis and findings of painful motion.  
See 38 C.F.R. § 4.59.

There is no evidence of moderate or severe limitation of 
motion of the lumbar spine.  Thus, a disability evaluation in 
excess of 10 percent for the lumbar spine disability under 
Diagnostic Code 5292 from March 1, 1998 to October 30, 2000 
is not warranted.   

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
occasional painful motion due to the service-connected lumbar 
spine disability.  As discussed above, the 10 percent 
disability evaluation under Diagnostic Code 5292 contemplates 
the limitation of motion due to pain.  See 38 C.F.R. § 4.59.  
There are no findings of any additional loss of motion due to 
pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
1998 neurological examination was essentially normal.  There 
are no findings of any additional functional loss.  Thus, the 
Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
assignment of a higher scheduler rating for motion loss based 
on functional loss or pain is not warranted.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  Ankylosis of the lumbar spine 
or lumbar strain has not been demonstrated.  Thus, Diagnostic 
Codes 5289 or 5295 are not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5295 (2002).  

The Board also considered whether a higher evaluation is 
warranted for the service-connected degenerative 
discospondylosis of the lumbar spine under Diagnostic Code 
5293, intervertebral disc disease.  The veteran's claim of 
entitlement to an increased evaluation for the lumbar spine 
was filed in March 1998.  While this appeal was pending, the 
applicable rating criteria for intervertebral disc disease 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000, the General Counsel held that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.

In accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board has compared both versions of the rating criteria for 
intervertebral disc disease and has determined that the 
neither version is more favorable to the veteran's claim.  
Thus, in accordance with Karnas; supra, and VAOPGCPREC 3-
2000, the Board will analyze the veteran's claim under the 
former version of the rating criteria for intervertebral disc 
disease before September 23, 2002, the effective date of the 
amended regulations, and will analyze the veteran's claim 
under the revised provisions of Diagnostic Code 5293 from 
September 23, 2002.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 10 percent 
for the service-connected degenerative discospondylosis of 
the lumbar spine from March 1, 1998 to October 30, 2000 under 
the former provisions of Diagnostic Code 5293.  The medical 
evidence for that time period does not reflect findings of 
moderate disc disease with recurring attacks.  The record 
shows that a June 1998 VA neurological examination report 
indicates that the veteran reported that since 1996, he has 
had on and off low back pain without radicular pain.  
Neurological examination revealed that motor and sensory was 
intact.  There were no pathological reflexes.  The assessment 
was low back pain by history.  X-ray examination revealed 
minimal or early changes of degenerative discospondylosis of 
the lumbar spine.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent for degenerative 
discospondylosis of the lumbar spine from March 1, 1998 to 
October 30, 2000 under the former provisions of Diagnostic 
Code 5293 is not warranted since there is no evidence of 
moderate disc disease with recurring attacks.  The evidence 
shows that the degenerative discospondylosis is minimal.   

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
degenerative discospondylosis of the lumbar spine from March 
1, 1998 to October 30, 2000.  The preponderance of the 
evidence is against the veteran's claim and the claim is 
denied.

Entitlement to a disability evaluation in excess of 40 
percent for the service-connected degenerative 
discospondylosis of the lumbar spine from October 31, 2000

The RO assigned a 40 percent disability evaluation to the 
service-connected degenerative discospondylosis of the lumbar 
spine under Diagnostic Code 5292 from October 31, 2000.  The 
40 percent evaluation was assigned based upon findings of the 
December 2000 VA examination.  The VA examination report 
dated in December 2000 indicates that the veteran reported 
that he had constant pain in his low back.  Range of motion 
of the lumbosacral spine was flexion to 20 degrees, 
hyperextension to 20 degrees, lateral flexion to 15 degrees, 
and rotation to 20 degrees.  A 40 percent rating is the 
maximum disability rating available under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 40 percent 
evaluation under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, which is the maximum allowable rating.  
Accordingly, the aforementioned provisions of 38 C.F.R. 
§ 4.40 and § 4.45 are not for consideration.  See Johnston, 
10 Vet. App. at 85. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  Ankylosis of the lumbar spine 
has not been demonstrated.  Thus, Diagnostic Code 5289 is not 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  

A disability evaluation in excess of 40 percent is not 
available under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (lumbosacral strain).  

The Board also considered whether a higher evaluation is 
warranted for the service-connected degenerative 
discospondylosis of the lumbar spine under Diagnostic Code 
5293, intervertebral disc disease.  As discussed above, while 
this appeal was pending, the applicable rating criteria for 
intervertebral disc disease were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
In accordance with Karnas; supra, and VAOPGCPREC 3-2000, the 
Board will analyze the veteran's claim under the former 
version of the rating criteria for intervertebral disc 
disease before September 23, 2002, the effective date of the 
amended regulations, and will analyze the veteran's claim 
under the revised provisions of Diagnostic Code 5293 from 
September 23, 2002.  

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 40 percent 
for degenerative discospondylosis of the lumbar spine from 
October 31, 2000 to September 22, 2002 under the former 
provisions of Diagnostic Code 5293.  

The record for the time period in question does not reflect 
findings of pronounced disc disease with persistent symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  Upon VA 
examination in December 2000, the veteran reported that he 
had constant pain in his low back.  Neurological examination 
was normal.  There was no demonstrable atrophy.  Sensation 
was intact.  X-ray examination revealed degenerative changes 
of L5-S1 including disc space narrowing at L5-S1.  The 
medical evidence of record dated in January 2001 shows that 
upon examination, there was no evidence of muscle spasm.  A 
January 2001 VA peripheral nerve examination report indicates 
that at times, the back pain limited the veteran's 
activities, but he was able to continue working-out with 
weights in his gym.  He has had no increase of back pain 
recently and his activity level was unchanged.  Examination 
revealed that muscle bulk was normal and muscle strength was 
5/5.  The examiner concluded that the low back pain was of 
muscular origin and there was no evidence of radiculopathy, 
neuropathy, or myelopathy.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for degenerative discospondylosis of the lumbar 
spine from October 31, 2000 to September 22, 2002 under the 
former provisions of Diagnostic Code 5293 is not warranted 
since there is no evidence of pronounced disc disease with 
persistent neurological symptoms.  The evidence shows that 
there is no evidence of pronounced disability or evidence of 
radiculopathy, neuropathy, or myelopathy.     

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence of record is against the 
assignment of a disability evaluation in excess of 40 percent 
for service-connected degenerative discospondylosis of the 
lumbar spine from September 23, 2002 under the revised 
provisions of Diagnostic Code 5293.  The record for the time 
period in question does not reflect findings of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  There is no medical evidence of incapacitating 
episodes of disc disease.  VA examination in December 2000 
revealed that neurological examination was normal.  A January 
2001 VA peripheral nerve examination report indicates that 
the veteran's back pain limited his activities at times but 
he was able to continue working out with weights in his gym.  
He has had no increase of back pain recently and his activity 
level was unchanged.  The examiner concluded that the low 
back pain was of muscular origin and there was no evidence of 
radiculopathy, neuropathy, or myelopathy.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent is not warranted for degenerative 
discospondylosis of the lumbar spine from September 23, 2002 
under the revised provisions of Diagnostic Code 5293 since 
there is no evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  There is no medical 
evidence of a separate neurological disability in addition to 
the orthopedic symptomatology caused by the service-connected 
degenerative discospondylosis of the lumbar spine.      

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 40 
percent is not warranted for the service connected 
degenerative discospondylosis of the lumbar spine from 
October 31, 2000.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied.

Entitlement to a disability evaluation in excess of zero 
percent for a callus on the left hand

The RO assigned a zero percent evaluation for callus of the 
left hand, by analogy, under Diagnostic Code 7804.  See 
38 C.F.R. § 4.20 (2002).   The veteran's claim of entitlement 
to a disability evaluation in excess of zero percent for the 
callus of the left hand was filed in June 1998.  As noted 
above, the applicable rating criteria for the skin were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of the rating criteria for the skin.  The Board 
notes that the veteran's service-connected callus of the left 
hand is evaluated under Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration.  
The Board finds that the revised version of 38 C.F.R. § 4.118 
is more favorable to the veteran's claim because the revised 
rating criteria provides higher disability evaluations that 
may be assigned.  For instance, the revised criteria provides 
ratings up to 40 percent for scars other than head, face or 
neck scars.  Under the former version of the rating criteria, 
disability evaluations in excess of 10 percent were only 
available for third degree burn scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (in effect prior to August 30, 
2002).  The revised rating criteria provides disability 
evaluations in excess of 10 percent for scars other than burn 
scars.  See 38 C.F.R. § 4.118 (in effect from August 30, 
2002).  For these reasons, the Board finds that the revised 
rating criteria are more favorable to the veteran's claim, 
since higher disability evaluations are available.  

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of the 
rating criteria for the skin prior to August 30, 2002, the 
effective date of the amended regulations.  The Board will 
then analyze the veteran's claim under the revised rating 
criteria for the skin from August 30, 2002, since the revised 
version is more favorable to the veteran's claim.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
zero percent for the service-connected callus of the left 
hand under the former provisions of Diagnostic Code 7804, 
scars, superficial and tender and painful on objective 
demonstration from March 1, 1998 to August 29, 2002.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect prior to 
August 30, 2002) .  

The medical evidence of record shows that the VA examination 
report dated in June 1998 indicates that there was no 
limitation of motion of the hands.  Grip strength was good.  
A callus on the left middle finger was detected.  X-ray 
examination of the left hand was essentially negative.  A 
December 2000 VA examination report indicates that the 
veteran had a callus on the left hand which was painful when 
it grows; it was improved at the time of examination.  
Examination revealed a .2 by .2 centimeter hyperkeratotic 
papule of the palmer side of the left third finger.  It was 
not painful to touch at that time.  The diagnosis was callus 
of the left third finger.  

There is no evidence that the callus of the left hand is 
productive of tenderness or pain upon objective 
demonstration.  Thus, a zero percent evaluation under the 
former provisions of Diagnostic Code 7804, scars, 
superficial, tender and painful on objective demonstration, 
is not warranted.    

The medical evidence shows that the callus of the left hand 
does not affect the function of the left hand.  The medical 
evidence shows that there was no limitation of motion of the 
fingers.  Grip strength was good and there was no evidence of 
weakness in the hand.  With respect to function of the 
fingers and hand, the Board finds that the objective medical 
evidence is more persuasive than the veteran's testimony.  
Thus, a disability evaluation in excess of zero percent under 
the former provisions of Diagnostic Code 7805 is not 
warranted.  

There is no evidence that the callus of the left hand is 
poorly nourished with repeated ulcerations.  Thus, a 10 
percent evaluation is not warranted for the callus of the 
left hand under the former provisions of Diagnostic Code 
7803, scars superficial, poorly nourished with repeated 
ulcerations.  

In summary, a compensable disability evaluation is not 
warranted for the service-connected callus of the left hand 
under the former provisions of 38 C.F.R. § 4.118, the rating 
schedule for skin disorders, from March 1, 1998 to August 29, 
2002.  The preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of zero 
percent for the callus of the left hand from March 1, 1998 to 
August 29, 2002 and the claim is denied.  

A compensable disability evaluation for the callus of the 
left hand is not warranted under the revised provisions of 
Diagnostic Code 7804, scars, superficial and painful on 
examination, from August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  As discussed above, the medical 
evidence shoes that the callus of the left hand is not 
painful on examination.   

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to skin disorders.  The veteran's service-connected 
callus of the left hand may also be rated under Diagnostic 
Code 7805, other scars rated on limitation of the part 
affected.  The revised provisions of Diagnostic Code 7805 are 
the same as the former provisions.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (in effect prior to and after August 30, 
2002).

The medical evidence of record shows that the callus of the 
left hand does not affect the function of the left hand.  
Thus, a 10 percent evaluation under the revised provisions of 
Diagnostic Code 7805 is not warranted.  

The Board finds that Diagnostic Code 7801, scars other than 
the head, face or neck that are deep or that cause limitation 
of motion, is not for application since there is no medical 
evidence that the callus of the left hand is not deep; the 
callus is not fixated to the underlying tissue.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (in effect from 
August 30, 2002).  

A compensable disability evaluation for the callus of the 
left hand is not warranted under the revised provisions of 
Diagnostic Code 7802, scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion.  
See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  The 
veteran's callus of the left hand is considered to be 
superficial because the callus is not associated with the 
underlying tissue.  The medical evidence shows that the 
callus covers an area much less than 144 square inches (929 
sq. cm.).  The medical evidence of record shows that the 
callus is .2 by .2 centimeters.  Thus, a 10 percent 
evaluation under the revised provisions of Diagnostic Code 
7802 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2002).  

In summary, a compensable disability evaluation is not 
warranted for the service-connected callus of the left hand 
under the former or revised provisions of 38 C.F.R. § 4.118 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of zero percent and the claim 
is denied. 


Entitlement to a disability evaluation in excess of zero 
percent for hematuria

The RO assigned a zero percent evaluation to the 
"hematuria," by analogy, under Diagnostic Code 7512, 
cystitis, chronic, which is rated as voiding dysfunction.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7512.  The Board 
finds that a rating by analogy to epididymo-orchitis under 
Diagnostic Code 7525 is more appropriate.  Neither renal 
dysfunction nor voiding dysfunction has been attributed to 
this condition.  It is more like an infection in the 
spermatic/seminal tract.  Diagnostic Code 7525 provides that 
epididymo-orchitis is rated as urinary tract infection, 
38 C.F.R. § 4.115a.  This section, described above, provides 
a 10 percent rating for urinary tract infection requiring 
long-term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  The medical evidence does 
not show any current symptoms, and the veteran testified that 
he had not experienced hematospermia, or blood in the 
ejaculate, since 2000.  This condition is a great concern to 
him, understandably, because no one has been able to explain 
to his satisfaction just what, if anything, is wrong.  See 
September 2002 hearing transcript 15, 17, 23.  Nevertheless, 
no disabling manifestations within the meaning of the rating 
criteria, or otherwise, are demonstrated.  Accordingly, the 
preponderance of the evidence is against a compensable 
rating.




Entitlement to service connection for bilateral hearing loss

The veteran contends that he has hearing loss that was 
incurred in service, and he argues that service connection is 
warranted for bilateral hearing loss.  

The medical evidence of record does not establish hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The VA 
audiometric data shows that on the authorized audiological 
evaluation in July 1996, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
10
15
10
LEFT
N/A
0
0
15
5

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  
The evaluator indicated that the veteran had normal hearing 
threshold, bilateral.   

A January 2001 VA ear disease examination indicates that the 
veteran had no active ear disease and a normal bilateral 
audiometric examination.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
10
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.    

The Board notes that there is no medical evidence which 
establishes that the veteran has hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The medical evidence shows 
that the veteran does not have auditory thresholds of 26 
decibels or more in at least three frequencies in the right 
ear.  He does not have a speech recognition score of 94 
percent or less.   

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1131 (West 2002).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court held that where proof was 
insufficient to establish a present disability, there could 
be no valid claim. 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
The evidence shows that the veteran does not currently have a 
hearing loss disability as defined by the VA regulations.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

Therefore, for the reasons discussed above, the Board finds 
that service connection for bilateral hearing loss is not 
warranted, since there is no evidence of a current hearing 
loss disability.  The Board concludes that the preponderance 
of the evidence of record is against the veteran's claim for 
service connection for bilateral hearing loss.  The claim is 
therefore denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher disability evaluation for hemorrhoids 
is denied.  

Entitlement to a disability evaluation for degenerative 
discospondylosis of the lumbar spine in excess of 10 percent 
prior to October 31, 2000, and in excess of 40 percent from 
that date, is denied.  

Entitlement to a higher disability evaluation for callus of 
the left hand is denied.  

Entitlement to a compensable evaluation for hematuria is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

